Mr. Justice Taylor delivered the opinion of the court. 3. Pledges—when action on the case lies against officer of pledgee selling collateral. Action on the case for the conversion of collateral deposited to secure the payment of a note will lie against one who sold it, though he was not the payee of the note but was an officer of the payee in whose possession the collateral was. 4. Pledges, § 44*—when evidence sufficient to sustain verdict for plaintiff in action for conversion of collateral. In an action to recover for the conversion of collateral deposited to secure the payment of a note, evidence held to support a verdict for plaintiff. 5. Pledges, § 44*—when instructions are correct in action for conversion of collateral. In an action for conversion of pledged collateral, the instructions, considered as a series, held to present the principles of law involved fairly and completely.